Citation Nr: 1137598	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for adjustment disorder with mixed emotional features.

Entitlement to an evaluation in excess of 30 percent for anxiety disorder from August 20, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1991 to October 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A June 2007 rating decision granted service connection for an adjustment disorder with mixed emotional features and assigned a 10 percent rating, effective from March 8, 2007.  In a September 2009 decision, the RO recharacterized the service-connected psychiatric disability as anxiety disorder in accordance with the medical evidence, and awarded a 30 percent rating effective from August 20, 2009.  

For the reasons explained below, the appeal as to the issue of entitlement to an evaluation in excess of 30 percent for anxiety disorder is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

The Veteran's statement indicating that he "do[es] not take issue with the 10% adjustment disorder compensation" and indicating that he believes the proper evaluation for his adjustment disorder was 10 percent indicates satisfaction with the percentage assigned and constitutes a withdraw of his appeal for that claim.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

"Veterans are as free to withdraw claims as they are to file them.  When claims are withdrawn, they cease to exist."  Hanson v. Brown, 9 Vet. App. 29, 32 (1996); see also Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (en banc); see 38 C.F.R. § 20.204.

In the present case, a June 2007 rating decision awarded service connection for an adjustment disorder and assigned a 10 percent evaluation.  That decision also addressed claims for sinusitis, headaches, left lower lid scar, and Addison's disease.  The Veteran's representative filed a notice of disagreement on the Veteran's behalf in July2007 only on the adjustment disorder issue.  A statement of the case was issued in November 2007 for the adjustment disorder claim.  In January 2008, the Veteran submitted a VA Form 9 in which he checked off the box indicating he was only appealing specific issues.  Underneath he wrote that he was appealing arbitrary removal of hypothyroidism and ankle injury and worsening of Addison's disease.  

He provided a detailed discussion of his disagreement on subsequent typed pages.  With respect to the adjustment disorder the Veteran stated: "I do not take issue with the 10% adjustment disorder compensation, but I take issue with other factors (mentioned above" being removed from the list of disabling factors.  In addition, my Addison's has worsened to the point where I think that the next percentage level should be attained."  He then provided a list of his service-connected disabilities and stated that he believed he was entitled to specific percentage levels for his various disabilities.  With respect to adjustment disorder, the Veteran indicated he believed he was entitled to 10 percent.

The Veteran's statements contained on the discussion attached to the VA Form 9 make it clear that the Veteran was satisfied with the 10 percent rating assigned to his adjustment disorder and was withdrawing his appeal with respect to that issue.  At no point subsequent to this filing did the Veteran indicate renewed disagreement with the evaluation assigned to his adjustment disorder by the June 2007 rating decision.  

This is not a situation where the Board is challenging the adequacy of the substantive appeal to refuse consideration of the appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (concluding that the time limit for filing a substantive appeal to the Board under 38 U.S.C. § 7105(d)(3) is not jurisdictional).  Rather, in this case it is the Veteran who terminated his appeal by indicating his satisfaction with the evaluation assigned and his indication that he was not contesting the evaluation.  While the RO erroneously continued to process the claim as if it were on appeal, the Board notes that once a claim is withdrawn, the Board is without authority to consider it.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (A Veteran may limit an appeal as he wishes, and where he does so, the Board is without authority to adjudicate the claim).  

Here, the Veteran indicated that he did not desire to contest the rating assigned to his adjustment disorder.  As such, the appeal was withdrawn at that time and there remain no allegations of errors of fact or law for appellate consideration with respect to the appeal of the June 2007 rating decision.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal of the June 2007 decision assigning a 10 percent evaluation for adjustment disorder, and it is dismissed.


ORDER

The appeal of the June 2007 decision assigning a 10 percent evaluation for adjustment disorder is dismissed.


REMAND

The Board notes that the RO scheduled the Veteran for a VA examination in August 2009, which resulted in an increased evaluation of 30 percent being assigned effective August 20, 2009 by a September 2009 supplemental statement of the case.  In March 2010, the Veteran's representative provided argument as to why a rating higher than 30 percent was warranted.  The Board will accept that statement as a notice of disagreement with the RO's September 2009 decision.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issue is REMANDED for the following action:

Issue a statement of the case concerning the issue of entitlement to a rating in excess of 30 percent for service-connected anxiety disorder so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should be returned to the Board only if the Veteran submits a timely substantive appeal.

The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his or her part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


